 

 

Case: 1:19-cv-02786-CAB Doc #: 1-2 Filed: 11/26/19 1 of 8. PagelD #: 8

20/3
SEP 9 Ph 2 STATE OF OHIO
bs eaifienas COURT'S COMMON PLEAS OF LAKE COUNTY

Ce TE CIVIL DIVISION

; URy
STEFANI ROSSI REO
P.O. Box 5100
Mentor, OH 44061

19C V001466
PATRICK J, CONDON

Plaintiff,
Vv.
MARTIN LINDSTEDT
338 Rabbit Track Road
Granby, MO 64844

Defendant.

 

REO LAW LLC

Bryan Anthony Reo (#0097470)
P.O. Box $100

Mentor, OTT 44061

(B): (216) 505-0811

(P): (440) 313-5893

(E): Reo@ReoLaw.org
Attorney for Stefani Rossi Reo

 

PLAINTIFE’S COMPLAINT
(JURY DEMAND ENDORSED HEREON}

 

STEFANI ROSSI REO (Plaintiff), alleges the following against MARTIN
LINDSTEDT (Defendant):
L INTRODUCTION
1. Plaintiff sues Defendant in the instant civil action for tortious conduct related to
Defendant’s campaign of cyber harassment and defamation per se against Plaintiff via the World

Wide Web.

 

 

 
 

 

Case: 1:19-cv-02786-CAB Doc #: 1-2 Filed: 11/26/19 2 of 8. PagelD #: 9
f
IJ. PARTIES

2, Plaintiff is a natural person who resides in Mentor, Lake County, Ohio, For purposes of
Plaintiff's causes of action against Defendant, Plaintiff is a non-public figure.

3, Defendant is a natural person of the State of Missouri who resides at 338 Rabbit Track
Road, Granby, MO 64844,

IN. JURISDICTION AND VENUE

4. This Court enjoys subject matter jurisdiction over the instant civil action because the
amount in controversy exceeds five hundred dollars ($500.00). R.C. § 2305.01.

S. This Court enjoys personal jurisdiction over Defendant because Defendant caused tortious
injury to Plaintiff in the State of Ohio by an act outside of the State of Ohio that was committed
by Defendant with the purpose of injuring Plaintiff when Defendant might reasonably have
expected that Plaintiff would be injured in the State of Ohio, R.C. § 2307.382(A\(6); Civ.R.
4,3(A)(9); Kauffman Racing Equip. L.1.C., y. Roberts, 126 Ohio St.3d 81, (Ohio 2010) (holding
that a non-commercial website intentionally used 10 defame an Ohio resident provides Ohio courts
personal jurisdiction over foreign tortfeasor).

6. Venue is proper with this Court because Plaintiff resides in Lake County, State of Ohio,
and the Court’s personal jurisdiction over Defendant exists via Civ.R. 4.3, Civ.R. 3(BY A).

| IV. STATEMENT OF FACTS

7, Defendant has a long history of libeling Plaintiffs husband Bryan Anthony Reo and
Defendant lost a jury irlal in the consolidated cases of 16CV000825 and 15CV001590 with a
vetdict being rendered in favor of Plaintiff's husband on claims of defamation per se and false

light on 6/26/2019 for libel that occurred throughout 2015 and 2016. The jury awarded Plaintiff's

 

 

 

 

 

 
 

 

Case: 1:19-cv-02/S6-CAB Doc #: I-2 Pied: 11/26/19 3 ots. PagelD #: 10
Lc

. husband $105,000.00 against Defendant Martin Lindstedt and $400.00 against his so-called
church.

8. Defendant has since shifted focus from only defaming Plaintiff's husband (‘Bryan
Anthony Reo”) to now defaming Plaintiff (“Stefani Rossi Reo”) and Plaintiff's father-in-law
(Anthony Domenic Reo”).

9, Defendant has taken a public post from the Quora forum wherein Plaintiff's husband
discussed marital difficulties and cultural issues that existed between Plaintiff and Plaintiff's
husband, and the previous joint petition for dissolution isince withdrawn] and cast the marital
difficulties into a false light,

10. Defendant has claimed that Plaintiff's husband is having a homosexual incestuous affair
with Plaintiff's father-in-law [Plaintiff's husband's father}, |

11. Defendant has claimed that Plaintiffs marriage had difficulties because Plaintiff is a
transgender prostitute from Brazil, who Defendant claims does not have a real vagina and that
Plaintiff's husband is a homosexual,

12, Plaintiff is not a transgender, not a prostitute, and has proper female genitalia,

13. Plaintiff's husband is not a homosexual,

14, Plaintiffs husband has not had a homosexual affair with his own father or with any man.
Plaintiff's husband has not had any affair of any sort.

15. The marital difficulties in Plaintiff's marriage had nothing to do with any infidelity on the
part of her husband or herself’

16. The marital difficulties in Plaintiffs marriage had nothing to do with any issues of Plaintiff

not being an actual woman.

 

 

 

 
 

 

 

Case: 1:19-cv-02786-CAB Doc #: 1-2 Filed: 11/26/19 4 of 8. PagelD #: 11

17, Defendant has cast Plaintiff and her marital difficulties into a false light that would be seen
. as objectionable to any reasonable or normal individual based on the false light in which the
circumstances were portrayed.

18. Defendant’s claim that Plaintiff is a transsexual prostitute who should be deported back to
Brazil is defamatory per se. Prostitution is a crime and it is a crime of moral turpitude.

19. Plaintiff has never been charged withany crime.

20. Plaintiff has never committed any act of prostitution.

21. Defendant has alsa stated that Plaintiff is barren and incapable of conceiving a child,
casting into false light the issues Plaintiif is having due to her fears of motherhood and her present
hesitancy to have a child, not issues of Plaintiff being barren or unable to have a child,

22, Defendant has caused injury to Plaintiff in excess of five hundred thousand dollars
($500,000.00).

VY. TRIAL BY JURY DEMANDED

23. Plaintiff respectfully demands a trial by jury on all of the issues set forth herein that are
triable by right. Civ.R, 38. -

VE. CAUSES OF ACTION

COUNT |
COMMON LAW DEFAMATION

24, The foregoing paragraphs of this Complaint are incorporated by reference as if fully set
forth horein.
| 25. Defendant published false and defamatory statements about Plaintiff to third-parties via the
medium of the World Wide Web.
26. Defendant’s false and defamatory statemenis about Plaintiff were made by Defendant

without privilege.

 

 

 

 
 

 

Case: 1:19-Cv-02786-CAB Doc #: 1-2 Filed: 11/26/19 5 of 8. PagelD #: 12

\

; :
27. Defendant acted with at least negligence in making false and defamatory statements about

Plaintiff.

28. Defendant failed to act reasonably in attempting to discovery the truth or falsity or
defamatory character of Defendant's publication about Plaintiff. |

29. Defendant’s false and defamatory statements about Plaintiff are defamatory per se insofar
as said statements reflect upon the character of Plaintiff by bringing him into ridicule, hatred, or
contempt, and affects Plaintiff injuriously in his future trade or profession.

30, Defendant’s false and defarnatory staternents about Plaintiff are defamatory per se to the
extent that most of the statements in question are allegations or accusations of criminal conduct in
violation of various sections in the Ohio Revised Code. Statements that impugn the chastity of a
woman are also defamatory per se.

31, Defendant committed against Plaintiff the common law tort of libel per se.

COUNT tl |
COMMON LAW INVASION OF PRIVACY ~ FALSE LIGHT

32. The foregoing paragraphs of this Complaint are incorporated by reference as if fully set
forth herein.

33, Defendant made false and derogatory staternents about Plaintiff that Defendant publicized
via the medium of the World Wide Web.

34, The false and derogatory statements made by Defendant about Plaintiff placed Plaintiff |
before the public in a false light.

33, The false and derogatory statements made by Defendant about Plaintiff are highly

offensive to a reasonable person.

36. Defendant is at fault and knew or acted with recklessness as to the truth of the statements

made by Defendant that concern Plaintiff.

 

 

 

 
 

 

Case: 1:19-cv-02786-CAB Doc #: 1-2 Filed: 11/26/19 6 of 8. PagelD #: 13

wane

- 37. As a direct and proximate result of Defendant's statements about Plaintiff, Plaintiff has
been and will continue to suffer damages in the form of mental anguish and reputational injury.
38. Defendant commitied against Plaintiff the tort of invasion of privacy — false light.

COUNT Ul
COMMON LAW INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

39. The foregoing paragraphs of this Complaint are incorporated by reference as if fully set
forth herein.

40. By and through publishing false statements of fact about Plaintiff to third-parties via the
medium of the World Wide Web, Lindstedt engaged in extreme and outrageous conduct.

41, Lindstedt acted with an intentional or reckless scienter when Lindstedt published false
statements of fact about Plaintiff.

42, Due directly and proximately to Lindstedt publishing false statements of fact about
Plaintiff, Plaintiff has suffered severe emotional distress in the form of vexation, irritation,
anxiety, frustration, and hatred.

43, Lindstedt is liable to Plaintiff for common law intentional infliction of emotional distress.

COUNT IV
PERMANENT INJUNCTION

44, The foregoing paragraphs of this Complaint are incorporated by reference as if fully set
forth herein.

45. Some or all of the improper and unlawful conduct of Defendant is continuing and will
continue in the future absent injunctive relief from the Court, and Plaintiff will continue to be

damaged by the same.

 

 

 

 

 
 

 

Case: 1:19-cv-02786-CAB Doc #: 1-2 Filed: 11/26/19 7 of 8. PagelD #: 14

my

46. In the absence of the entry of a permanent injunction by the Court, Plaintiff will sulfer
serious and irreparable harm and injury, including but not limited to damage to Plaintiff's
reputation,

47, The entry of a permanent injunction will not unduly harm or burden Defendant because
Defendant is required as a matter of law to refrain from tortiously harming Plaintiff's reputation
via the World Wide Web.

48. Public policy favors the entry of a permanent injunction because such relief will prevent
unlawful conduct and will preserve and protect Plaintiff’s reputation from further injury.

49. Plaintiff has no adequate remedy available at law unless he is expected to continue to file
civil actions against Defendant each and every time Defendant further defames Plaintiff.

| 50. Plaintiff is entitled to a permanent injunction in which Defendant is compelled to remove
from the World Wide Web and not republish thereto any and all derogatory materials Defendant
or Defendant's agents published there about Plaintiff,
VIL PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays that this Court will enter judgment against Defendant
Martin Lindstedt in Plaintiff's favor in an amount of money that exceeds five hundred thousand
dollars ($500,000.00) for general and special damages, award Plaintiff punitive damages against
Defendant in an amount the Court deems just and proper, award Plaintiff all costs associated with
maintaining the instant civil action, award Plaintiff all pretrial and post-trial interest on any and all
monetary relief awarded to Plaintiff, award Plaintiff injunctive relief by ordering Defendant to
remove from the World Wide Web and not republish thereto deropatory or invasive materials
about Plaintiff that Defendant or Defendant's agents published about Plaintiff, and will award

Plaintiff all other relief to which Plaintiff is entitled as a matter of law or equity.

 

 

 

 
 

 

Case: 1:19-cv-02786-CAB Doc #: 1-2 Filed: 11/26/19 8 of 8. PagelD #: 15

Respectfully submitted,

Ozupy) Roe

Bryan Anthony Reo

P.O. Box 5100

Mentor, OH 44061

(P): (440) 313-5893

(FE): Reo@ReoLaw.org

Attorney for Plaintiff Stefani Rossi Rea

 

JURY DEMAND ENDORSED HEREON
Plaintiff respectfully demands a trial by jury on all of the issues set forth herein that are

triable by right. Civ.R. 38.

 

 

 
